DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Official Notice
The subject matter of claims 26-31, 35-40 are well known in the art see, art rejections corresponding to parent Application Case 14/880,901.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 40 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 40 does not further limit claim 32.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehan.

Regarding claim 32 Mehan teaches
a base station including a housing configured for mounting to a watercraft; [0003]
a display interface(204) configured to provide power data, marine data, and sonar data to a marine display(206), wherein the marine display is separate from the base station(fig. 4);
 a network interface(202) coupled to the display interface(204) and configured to receive the marine data from a plurality of different data sources(GPS of 204 or sensor 208) and provide the marine data from the device to the marine display(206) via the display interface(204); and 
a sonar interface(242) coupled to the display interface(204) and configured to receive the sonar data from a sonar device (208)and provide the sonar data from the device to the marine display via the display interface(fig. 4)
and also teaches that marine source data can be an receiver server which stores large amount of the data [0034]

a cradle(implicit  fig. 3each display unit has power input 222, wall with attachment features) comprising one or more attachment features(222, 202) configured to removably receive and attach to the marine display(202 for example is Ethernet cable which means it is removably attaching ), wherein the cradle provides the power(222 provides  power) to the marine display(228), when the marine display is attached to the cradle(fig. 4).
33. (New) The system of claim 32, wherein the display interface of the base station is configured to provide the marine data and the sonar data to the cradle via a wired connection. (fig. 4)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 34 and claims below are rejected under 35 U.S.C. 103 as being unpatentable over Mehan in view of Kabel US 6909946 B1.
Regarding claim 21, 34 Mehan teaches
21. A device, comprising: 
a base station including a housing configured for mounting to a watercraft; [0003]
a display interface(204) configured to provide power data, marine data, and sonar data to a marine display(206), wherein the marine display is separate from the base station(fig. 4);
 a network interface(202) coupled to the display interface(204) and configured to receive the marine data from a plurality of different data sources(GPS of 204 or sensor 208) and provide the marine data from the device to the marine display(206) via the display interface(204); and 
a sonar interface(242) coupled to the display interface(204) and configured to receive the sonar data from a sonar device (208)and provide the sonar data from the device to the marine display via the display interface(fig. 4)
and also teaches that marine source data can be an receiver server which stores large amount of the data [0034]

a cradle(implicit  fig. 3each display unit has power input 222) comprising one or more attachment features(222, 202) configured to removably receive and attach to the marine display(202 for example is Ethernet cable which means it is removably attaching ), wherein the cradle provides the power(222 provides  power) to the marine display(228), when the marine display is attached to the cradle(fig. 4).
Although Mehan does not explicitly say removably, it is clear that single system in fig. 1 can operate alone and therefore it is obvious to make all the cables removable in order simply configure the system with multiple elements in fig 1 as presented in fig. 3.

but does not teach
wherein the display interface is configured to provide the marine data and the sonar data to the marine display via a wireless connection
Kabel teaches wherein the display interface(18) is configured to provide the marine data and the sonar data to the marine display(16) via a wireless connection(fig. 1)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Mehan with teaching by Kabel in order to provide the data to the user which is not stationary but rather moves.  


22. (New) The system of claim 21, wherein the base station is configured to provide the power to the cradle.  (obvious design choice in order to power up electronics in the cradle)

23. (New) The system of claim 21, wherein the housing comprises a waterproof housing.(obvious design choice to ensure that electronics is protected from water damage in salt water environment.)

24, 34 (New) The system of claim 21, wherein the base station(104) comprises a power interface(116) configured to receive the power from a power source(114) and provide the power from the base station(104) to the marine display(108) through the cradle(connector walls on 104).


Claim 26-31, 35-40  below are rejected under 35 U.S.C. 103 as being unpatentable over Mehan (in view of Kabel US 6909946 B1) and in view of Official Notice

Although Mehan and Kabel do not explicitly teach all the limitations of the claims 25-31,35-40 Prior rejection to the parent Application addressed the all limitations of the current claims and render the claims obvious. 
 It would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Mehan with teaching by Official Notice in order to provide combinable RADAR/GPS SONAR maps representations on the display.

Allowable Subject Matter
Claim 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645